judgment is appropriate if the pleadings and other evidence, when viewed
                in the light most favorable to the nonmoving party, indicate that there is
                no genuine issue as to any material fact and the moving party is entitled
                to judgment as a matter of law. Id.; NRCP 56(c).
                           A complaint against a design professional in a construction
                defect case must be filed with an attorney's affidavit stating that the
                attorney has reviewed the facts of the case, discussed the case with an
                expert, and concluded that the action has a reasonable basis in fact and
                law. NRS 40.6884(1). In addition, an expert's report indicating that there
                is a reasonable basis for the action must also accompany the complaint.
                NRS 40.6884(3).
                            Here, the LaFriedas' original attorney filed an attorney's
                affidavit and an expert's report with the LaFriedas' complaint in 2008.
                The LaFriedas' case was later consolidated with other similar cases and
                different counsel represented the consolidated plaintiffs. In 2011, counsel
                for the consolidated plaintiffs (previous counsel)" moved to withdraw.
                Previous counsel sent a letter to another attorney who was considering
                representing the consolidated plaintiffs for the purpose of opposing the
                motion to withdraw (withdrawal counsel). In the letter, previous counsel
                admitted that the experts found no reasonable basis for the action against
                BEC and made various assertions regarding her management of the
                consolidated plaintiffs' case. Withdrawal counsel submitted this letter to
                the district court in support of the opposition to the motion to withdraw.
                Based on the letter, BEC moved for summary judgment. In the opposition
                to BEC's motion for summary judgment, previous counsel made further


                      'The LaFriedas are represented by a different attorney on appeal.


SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 1 MA    e
                admissions that the experts could not conclude that BEG was liable. The
                expert's report never mentioned BEG, and previous counsel's admissions
                indicate that the report was not intended to refer to BEG. Based on
                previous counsel's admissions, the district court concluded that the
                attorney's affidavit and expert's report filed with the LaFriedas' complaint
                were faulty and could not be relied upon to maintain the action.    See NRS
                40.6884(1), (3). Therefore, the district court granted BEC's motion for
                summary judgment, and the LaFriedas appealed.
                            First, the LaFriedas argue that previous counsel's letter was
                protected by the attorney-client privilege. We assume, without deciding,
                that the letter referenced privileged communications between previous
                counsel and the experts, and that the letter was itself a privileged
                communication between previous counsel and withdrawal counsel.            See
                NRS 49.095. Although the client is the holder of the attorney-client
                privilege, see NRS 49.105; Fink v. Oshins, 118 Nev. 428, 435, 49 P.3d 640,
                645 (2002), an attorney has authority to make admissions of fact that bind
                the client. Gottwals v. Rencher, 60 Nev. 35, 52, 98 P.2d 481, 484 (1940).
                This authority necessarily includes the authority to disclose some
                privileged communications, unless the attorney acts in bad faith.    Sprader
                v. Mueller, 121 N.W.2d 176, 180 (Minn. 1963); see also Edward J.
                Imwinkelried, The New Wigmore: A Treatise on Evidence: Evidentiary
                Privileges § 6.12.3 (2d ed. 2010) ("Absent contrary instructions from the
                client, the attorney has extensive implied authority for• disclosures related
                to litigation."). There is no evidence that withdrawal counsel disclosed the
                letter in bad faith, and the record indicates that withdrawal counsel
                provided the letter in order to demonstrate that the consolidated plaintiffs
                needed more time to retain new counsel. Accordingly, we conclude that

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                  withdrawal counsel acted within the scope of his authority by disclosing
                  previous counsel's letter, and the LaFriedas are bound by this waiver of
                  any attorney-client privilege that may have protected the letter.         See
                  Sprader, 121 N.W.2d at 180. The district court thus properly refused to
                  exclude the letter.
                               Next, the LaFriedas argue that the district court misconstrued
                  the letter by adopting BEC's interpretation of the letter. Before the
                  district court, previous counsel described the letter as her candid views on
                  the case against BEC and admitted that she learned shortly before writing
                  the letter that the experts could not conclude that BEC was liable, but
                  never argued that the letter was not intended to apply to the LaFrieda&
                  Because the LaFriedas make this argument for the first time on appeal, it
                  is waived.   See Old Aztec Mine, Inc. v. Brown,    97 Nev. 49, 52, 623 P.2d
981, 983 (1981) ("A point not urged in the trial court, unless it goes to the
                  jurisdiction of that court, is deemed to have been waived and will not be
                  considered on appeal.").
                               The LaFriedas further argue that if the district court did not
                  err by considering the letter, summary judgment was nevertheless
                  improper. However, BEC showed an absence of evidence of its liability
                  using the letter and counsel's additional admissions. Therefore, the
                  LaFriedas bore the burden of coming forward with evidence to show that a
                  genuine issue of material fact existed as to BEC's liability.   See Cuzze v.
                  Univ. & Cmty. Coll. Sys. of Nev.,   123 Nev. 598,602-03, 172 P.3d 131, 134
                  (2007). However, the LaFriedas did not produce any evidence
                  contradicting counsel's admissions. Accordingly, the district court did not
                  err by granting BEC's motion for summary judgment.



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    me
                             The LaFriedas also argue that the district court abused its
                 discretion by denying their request for additional discovery under NRCP
                 56(1). Although discovery was stayed pending mediation, the record
                 reflects that the LaFriedas received substantial information regarding
                 BEC's work on their home, including admissions that BEC performed on-
                 call inspection services at the LaFriedas' home. While the information
                 that BEC provided may have been incomplete or confusing, the LaFriedas
                 failed to show that additional discovery would enable their experts to
                 conclude that BEC was liable, and thus they failed to show that additional
                 discovery would create a genuine issue of material fact. Accordingly, the
                 district court did not abuse its discretion by denying the LaFriedas'
                 request for additional discovery. See Francis v. Wynn Las Vegas, LLC, 127
                 Nev. , 262 P.3d 705, 714 (2011).
                             Alternatively, the LaFriedas argue that the district court
                 erred by granting summary judgment on their negligent
                 misrepresentation claim because this claim was not subject to the
                 requirements of NRS 40.6884. NRS 40.6884 applies to all claims that
                 arise "as the result of a constructional defect, except a claim for personal
                 injury or wrongful death." NRS 40.635(1). We have previously
                 interpreted similar statutory language in the context of nonresidential
                 construction defect statutes to include negligent misrepresentation claims.
                 See In re CityCenter Constr. & Lien Master Litig., 129 Nev. „ 310
P.3d 574, 578-79 (2013) (interpreting NRS 11.2565(1)(b)). Accordingly, we
                 construe NRS 40.635(1) broadly and conclude that the LaFriedas'
                 negligent misrepresentation claim against BEC was subject to NRS
                 40.6884 because this claim arose out of BEC's role in the construction and
                 later inspection of the LaFriedas' home. Therefore, because the LaFriedas'

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A    e
                 experts found no basis for BEC's liability on any claim and the LaFriedas
                 did not present any evidence showing a genuine issue of material fact
                 relative to their negligent misrepresentation claim, the district court did
                 not err by granting summary judgment as to all of the LaFriedas' claims. 2
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering
                                                                PiekoA (iv          J.



                                                                                    J.
                                                    Parraguirre


                                                  Cli                               J.
                                                  Saitta


                       2The LaFriedas argue that the district court abused its discretion by
                 awarding BEC attorney fees and costs because summary judgment was
                 improper. Given our conclusion that summary judgment was proper, we
                 reject this argument. The LaFriedas also challenge the district court's
                 calculation of prejudgment interest. The LaFriedas raised this argument
                 for the first time in a motion for reconsideration before the district court,
                 but this motion was never submitted for decision. Thus, we decline to
                 address this argument. See Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d
1050, 1054 (2007) (stating that this court may consider arguments raised
                 for the first time in a motion for reconsideration before the district court
                 when the motion and an order considering its merits are properly in the
                 record on appeal).

                      Finally, while we affirm the district court's judgment, we note that
                 the LaFriedas' remedy, if any, is against previous counsel rather than
                 BEC.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                 cc: Hon. Connie J. Steinheimer, District Judge
                      Margaret M. Crowley, Settlement Judge
                      Law Office of James Shields Beasley
                      Fahrendorf, Viloria, Oliphant & Oster, LLP
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    7
(0) 1947A    0